Exhibit 10.29
RESTRICTED STOCK AWARD AGREEMENT
UNDER THE HCC INSURANCE HOLDINGS, INC.
2008 FLEXIBLE INCENTIVE PLAN
     This Restricted Stock Award Agreement (the “Agreement”) is entered into
effective as of the date of grant set forth on the signature page below (the
“Grant Date”) by and between HCC Insurance Holdings, Inc., a Delaware
corporation (the “Company”), and the undersigned employee of the Company or its
Subsidiary (“Employee”). Capitalized terms used herein and not otherwise defined
herein (including the Definitions Appendix to this Agreement) shall have the
meaning specified in the HCC Insurance Holdings, Inc. 2008 Flexible Incentive
Plan, as amended (the “Plan”).
     WHEREAS, under the terms of the Plan the Committee may grant awards of
shares of Restricted Stock to Participants in the Plan; and
     WHEREAS, Employee is an eligible Participant in the Plan; and
     WHEREAS, the Committee has approved an award of shares of Restricted Stock
to Employee on the terms and conditions hereof and subject to the restrictions
set forth herein as an incentive for Employee’s performance of services for the
Company and/or its Subsidiaries;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained and other good and valuable consideration, the parties hereto
agree as follows:
     1. Grant of Restricted Shares. As of the Grant Date, the Company hereby
grants and conveys to Employee the number of shares of Restricted Stock
specified on the signature page of this Agreement (the “Restricted Shares”). The
Restricted Shares shall constitute performance-based Restricted Stock under the
Plan and the Company intends for the Restricted Shares to qualify for the
“performance-based compensation” exception under Code Section 162(m).
     (a) All of the Restricted Shares shall be subject to the terms and
provisions of the Plan, which are incorporated herein by this reference. Except
to the extent expressly provided by the Plan, in the event of any conflict
between the terms and provisions of this Agreement and those of the Plan, the
terms and provisions of the Plan, including those with respect to the powers of
the Committee, shall prevail and be controlling.
     (b) The Restricted Shares shall be registered in Employee’s name as of the
Grant Date through a book entry credit in the records of the Company’s transfer
agent, but shall be restricted as described herein during the period prior to
the vesting of such shares in accordance with Section 3 (the “Restriction
Period”). During the Restriction Period, any certificates representing the
Restricted Shares shall carry a legend evidencing the restrictions of this
Agreement. The terms of any such legend shall be determined by the Committee in
its sole discretion.
     (c) If, from time to time during the Restriction Period, there is any stock
dividend, stock split, reorganization, recapitalization, merger, or other event
described in Section 14 of the Plan, any and all new, substituted, additional,
or other securities to which Employee is entitled by reason of his ownership of
the Restricted Shares shall be

 



--------------------------------------------------------------------------------



 



considered “Restricted Shares” for purposes of this Agreement and shall be
subject to the restrictions described in Section 2 during the Restriction
Period.
     (d) Subject to the restrictions set forth in Section 2, Employee shall have
all the rights of a stockholder with respect to the Restricted Shares, including
any applicable voting and dividend rights.
     2. Restrictions.
     (a) During the Restriction Period, Employee shall not sell, transfer,
pledge, assign, alienate, hypothecate, or otherwise encumber or dispose of the
Restricted Shares other than by will or the laws of descent and distribution.
Any attempt to do so contrary to the foregoing shall be null and void.
     (b) Except as specifically provided in Section 3, if the employment of
Employee with the Company is terminated, voluntarily or involuntarily, prior to
the end of the Restriction Period, all of the unvested Restricted Shares shall
be forfeited and returned to the Company without the payment of any
consideration, and Employee shall have no rights with respect to such forfeited
Restricted Shares. For purposes of this Agreement, Employee shall be considered
to be an employee of the Company for so long as Employee is a common law
employee of the Company or any Subsidiary, and Employee’s employment
relationship with an entity that was a Subsidiary shall be deemed to have
terminated as of the date on which such entity ceased to be a Subsidiary (even
if Employee does not experience a common law termination of employment at such
time).
     3. Vesting. The Restricted Shares granted hereunder shall vest, and the
restrictions imposed pursuant to Section 2 shall lapse, on the Performance
Vesting Date as follows:
     (a) If the Company Growth Rate is equal to or greater than one hundred
twenty percent (120%) of the Peer Group Growth Rate, then one hundred percent
(100%) of the Restricted Shares shall vest on the Performance Vesting Date,
provided that Employee is continuously employed by the Company or a Subsidiary
through the Performance Vesting Date.
     (b) If the Company Growth Rate is equal to, and not less than, one hundred
percent (100%) of the Peer Group Growth Rate, then thirty-three and one-third
percent (33-1/3%) of the Restricted Shares (rounded up to the next highest
share) shall vest on the Performance Vesting Date, provided that Employee is
continuously employed by the Company or a Subsidiary through the Performance
Vesting Date.
     (c) If the Company Growth Rate exceeds one hundred percent (100%), but is
less than one hundred twenty percent (120%), of the Peer Group Growth Rate,
then, in addition to the Restricted Shares that become vested pursuant to
subparagraph (b) above, for each whole one percentage point (1%) (as rounded
down to the whole percentage point) that the Company Growth Rate is above one
hundred percent (100%) of the Peer Group Growth Rate, then 3.35% of the total
Restricted Shares (rounded up to the next highest share but not in excess of
100% of the Restricted Shares) shall vest on the Performance Vesting Date,
provided that Employee is continuously employed by the Company or a Subsidiary
through the Performance Vesting Date.

2



--------------------------------------------------------------------------------



 



     (d) If the Company Growth Rate is less than one hundred percent (100%) of
the Peer Group Growth Rate, then none of the Restricted Shares shall vest on the
Performance Vesting Date or at any other time, and all of the Restricted Shares
shall be forfeited effective as of the end of the Performance Period.
     (e) Notwithstanding subsections (a) through (d) above, if Employee either
dies or terminates employment with the Company due to Employee’s Disability
prior to the end of the Performance Period, then a pro-rata portion, if any, of
the Restricted Shares, as computed based on the number of days that Employee was
actually employed by the Company or a Subsidiary during the Performance Period
until the termination date as divided by the number of days in the entire
Performance Period, shall vest on the Performance Vesting Date in accordance
with the terms of subsection (a), (b), (c) or (d) above, as applicable, based on
the achieved Company Growth Rate as compared to the achieved Peer Group Growth
Rate for the entire Performance Period even though Employee was not employed for
such entire period.
     (f) Notwithstanding subsections (a) through (d) above, one hundred percent
(100%) of the Restricted Shares shall immediately vest on the effective date of
a Change in Control of the Company without regard to the Company Growth Rate,
Peer Group Growth Rate, or the Performance Period, but only if Employee is still
employed by the Company or its Subsidiary on the effective date of the Change in
Control.
Except as provided in this Section 3, the Restricted Shares shall not vest.
     4. Delivery of Share Certificates; Compliance with Securities Laws. Upon
the vesting of any Restricted Shares granted hereunder, the Company shall direct
its transfer agent to record such shares as unrestricted or to deliver to
Employee certificates evidencing such shares. If certificates are delivered to
Employee, such certificates shall not bear the legend referenced in
Section 1(b). Nothing herein shall obligate the Company to register the
Restricted Shares pursuant to any applicable securities law or to take any other
affirmative action in order to cause the issuance or transfer of the Restricted
Shares to comply with any law or regulation of any governmental authority.
Employee will enter into such written representations and agreements as the
Company may reasonably request to comply with any securities law. The Company
shall not be required to issue any shares prior to: (a) the obtaining of any
approval from any governmental agency which the Company determines to be
necessary or advisable; and (b) the Employee’s payment to the Company of any
federal, state or local tax or other withholding owed by Employee as a result of
vesting of the Restricted Shares.
     5. Tax or Legal Consequences; Tax Withholding.
     (a) Employee shall be responsible for his own tax liability that arises as
the result of this Agreement. Employee acknowledges and understands that (i) he
may make an election under Section 83(b) of the Code within 30 days after the
Grant Date and (ii) the Company provides no legal or tax advice to Employee and
advises him to consult with a qualified attorney or tax advisor.
     (b) Employee shall pay to the Company, or make arrangements satisfactory to
the Company regarding payment to the Company of, the aggregate amount of any
federal, state, and local taxes, and any other taxes that the Company is
required to

3



--------------------------------------------------------------------------------



 



withhold in connection with the Restricted Shares. The Company shall have the
right to deduct any such taxes from any amounts paid to Employee by the Company
or any Subsidiary or to withhold the appropriate number of unrestricted shares
upon vesting of the Restricted Shares to satisfy such withholding requirements.
     6. Confidential Information. The purpose of the Plan is to attract, retain
and reward employees; to increase employees’ stock ownership and identification
with the Company’s interests; to provide incentive for remaining with and
enhancing the value of the Company and its Subsidiaries over the long-term; and
to protect the Company’s Confidential Information (defined below). During
Employee’s employment with the Company, the Company agrees to provide Employee
with new Confidential Information to which the Employee has not previously had
access and of which Employee has not had previous knowledge. “Confidential
Information” includes information about the Company’s business, proprietary, and
technical information not known to others that could have economic value to
others if improperly disclosed. Confidential Information thus includes, without
limitation, any information the Company discloses to Employee, either directly
or indirectly, in writing, orally or by inspection of tangible objects,
including without limitation, information and technical data contained in the
Company’s manuals, booklets, publications, materials and equipment of every kind
and character, as well as documents, prototypes, samples, prospects, inventions,
trade secrets, product ideas, technical information, know-how, processes, plans
(including without limitation, marketing plans and strategies), specifications,
designs, methods of operations, techniques, technology, formulas, software,
improvements, financial and marketing information, pricing, premium and quote
information, forecasts, research, and the identity of any customers and
consultants. In exchange for the Company’s promises to provide Employee with the
Confidential Information under this Agreement, Employee agrees that Employee
shall not, either during the period of Employee’s employment with the Company or
at any time thereafter, disclose to anyone, including, without limitation, any
person, firm, corporation, or other entity, or publish, or use for any purpose,
any Confidential Information, except as properly required in the ordinary course
of the Company’s business or as the Company specifically directs and authorizes.
     7. Notices. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by the
party in a notice mailed or delivered to the other party. Unless and until some
other address is so designated, all notices or communications by Employee to the
Company shall be mailed or delivered to the Company, care of its General
Counsel, at 13403 Northwest Freeway, Houston, Texas 77040-6094, and all notices
or communications by the Company to Employee shall be mailed or delivered to
Employee’s address specified on the signature page to this Agreement.
     8. Amendments and Waivers. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and is signed,
in the case of an amendment, by the Company and Employee, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power,
or privilege. To the maximum extent permitted by law, (a) no waiver that may be
given by a party shall be applicable except in the specific instance for which
it was given and (b) no notice to or

4



--------------------------------------------------------------------------------



 



demand on one party shall be deemed to be a waiver of any obligation of such
party or the right of the party giving such notice or demand to take further
action without notice or demand.
     9. No Right to Continued Service. This Agreement does not confer upon
Employee any right to remain in the employ of the Company or any Subsidiary, nor
shall it interfere in any way with the right of the Company and its Subsidiaries
to terminate or change the conditions of his employment at any time.
     10. Dividend and Voting Rights. Subject to the restrictions contained in
this Agreement, Employee shall have the rights of a stockholder with respect to
the Restricted Shares, including the right to vote all such Restricted Shares,
including the unvested Restricted Shares, and to receive all dividends, paid or
delivered thereon, from and after the date hereof. In the event of forfeiture of
the Restricted Shares pursuant to Section 2 or 3, Employee shall have no further
rights with respect to such Restricted Shares. The forfeiture of the Restricted
Shares pursuant to Section 2 or 3 hereof shall not create any obligation to
repay cash dividends received as to such Restricted Shares, nor shall such
forfeiture invalidate any votes given by Employee with respect to such
Restricted Shares prior to forfeiture.
     11. Successors and Assigns; Binding Effect. This Agreement, and the rights
and obligations of the parties hereunder, may not be assigned by any party
hereto other than by will or the laws of descent and distribution. All of the
terms and provisions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective executors, heirs, personal
representatives, successors, and permitted assigns.
     12. Entire Agreement. This Agreement, along with the Plan and any other
written agreement between the parties specifically incorporated herein by
reference, sets forth the entire understanding of the parties hereto with
respect to the grant of the Restricted Shares to Employee. Any and all previous
agreements, promises, representations and understandings between or among the
parties regarding the subject matter hereof, whether written or oral, are
superseded by this Agreement.
     13. Interpretation. The meaning assigned to each term defined herein shall
be equally applicable to both the singular and the plural forms of such term and
vice versa, and words denoting either gender shall include both genders as the
context requires. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning. The terms “hereof,”
“herein” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement. When a reference is made in this
Agreement to a Section, such reference is to a Section of this Agreement unless
otherwise specified. The terms “include”, “includes”, and “including” when used
in this Agreement shall be deemed to be followed by the words “without
limitation”, unless otherwise specified. A reference to any party to this
Agreement or any other agreement or document shall include such party’s
predecessors, successors, and permitted assigns. Reference to any law means such
law as amended, modified, codified, replaced, or reenacted, and all rules and
regulations promulgated thereunder. All captions contained in this Agreement are
for convenience of reference only, do not form a part of this Agreement, and
shall not affect in any way the meaning or interpretation of this Agreement. The
parties have participated jointly in the negotiation and drafting of this
Agreement; therefore any rule of construction or interpretation otherwise
requiring this Agreement to be construed or

5



--------------------------------------------------------------------------------



 



interpreted against any party by virtue of the authorship of this Agreement
shall not apply to the construction and interpretation hereof.
     14. Employee Acknowledgment. Employee acknowledges that (a) he is
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, (b) he has read this Agreement and understands its
terms and conditions, (c) he has had ample opportunity to discuss this Agreement
with his legal counsel and tax advisors prior to execution, and (d) no strict
rules of construction shall apply for or against the drafter or any other Party.
It is the desire of the Parties hereto that this Agreement be enforced to the
maximum extent permitted by law, and should any provision contained herein be
held invalid or otherwise unenforceable by a court of competent jurisdiction,
the Parties hereby agree and confirm that such provision shall be reformed to
create a valid and enforceable provision to the maximum extent permitted by law.
     15. Compliance with Code Section 409A. The Restricted Shares awarded under
this Agreement are not intended to be subject to Code Section 409A, including
the authoritative guidance issued thereunder, and shall be interpreted and
administered to be exempt from the application of Section 409A.
     Notwithstanding any provision of this Agreement to the contrary, if any
payment or other benefit provided herein would be subject to additional taxes
and interest under Code Section 409A because the timing of such payment is not
delayed as provided in Section 409A for a “specified employee” (within the
meaning of Section 409A), then if Employee is a “specified employee,” any such
payment that the Employee would otherwise be entitled to receive during the
first six months following his separation from service from the Company shall be
accumulated and paid, within ten (10) days after the date that is six months
following Employee’s date of separation from service from the Company, or such
earlier date upon which such amount can be paid under Section 409A without being
subject to such additional taxes and interest such as, for example, upon
Employee’s death.
     16. Survival of Certain Provisions. Wherever appropriate to the intention
of the Parties, the respective rights and obligations of the Parties hereunder
shall survive any termination or expiration of this Agreement.
     17. Severability. Any provision of this Agreement which is invalid or
unenforceable in any applicable jurisdiction shall be ineffective to the extent
of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     18. Governing Law and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
the conflicts of laws principles thereof. To the maximum extent practicable,
this Agreement calls for performance and shall be performable at the offices of
the Company in Houston, Harris County, Texas and venue for any dispute arising
hereunder shall lie exclusively in the state and/or federal courts of Harris
County, Texas, and the Southern District of Texas, Houston Division,
respectively. The parties hereby waive any objection that such venue or forum is
inconvenient.

6



--------------------------------------------------------------------------------



 



     19. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. The parties agree
that the delivery of this Agreement may be effected by means of an exchange of
facsimile signatures which shall be deemed original signatures thereof.
     20. EXPIRATION OF AGREEMENT. IF THIS AGREEMENT IS NOT SIGNED AND RETURNED
TO THE COMPANY WITHIN 30 DAYS AFTER THE GRANT DATE, THIS AGREEMENT AND THE
RESTRICTED STOCK AWARD PROVIDED FOR HEREIN SHALL BE NULL AND VOID, IN ITS
ENTIRETY, AS OF THE GRANT DATE.
[SIGNATURE PAGE TO RESTRICTED STOCK AWARD AGREEMENT]
[Signature page follows.]

7



--------------------------------------------------------------------------------



 



DEFINITIONS APPENDIX
     “Book Value” means, as of a specified date, the book value of one issued
and outstanding share of the common stock of the Company or the Peer Company, as
is applicable depending on which such entity’s Book Value is being computed,
with this Book Value being determined as follows: (i) the total value of such
entity’s stockholders’ equity (as shown in such entity’s audited consolidated
balance sheet), including dividends declared but excluding any Cumulative Effect
of Accounting Change (either positive or negative) (both as shown in such
entity’s audited consolidated statement of changes in stockholders’ equity);
divided by (ii) the total number of shares of common stock that are issued and
outstanding on the date for which Book Value is being computed (as disclosed in
the footnotes to such entity’s audited consolidated financial statements), with
all financial statements prepared in accordance with GAAP.
     “Cause” shall mean any of the following:

  (i)   Material dishonesty by Employee which is not the result of an
inadvertent or innocent mistake of Employee with respect to the Company or any
of its Subsidiaries;     (ii)   Willful misfeasance or nonfeasance of duty by
Employee;     (iii)   Material violation by Employee of any material term of his
then-current employment agreement with the Company; or     (iv)   Conviction of
Employee of any felony, any crime involving moral turpitude, or any crime (other
than a vehicular offense not involving DUI or personal injury) which in some
material fashion results in the injury of the Company’s and any of its
Subsidiaries’ reputation, business, or business relationships.

     Employee may not be terminated for Cause unless and until there has been
delivered to Employee written notice from the Board supplying the particulars of
Employee’s acts or omissions that the Board believes constitute Cause, a
reasonable period of time (not less than 30 days) has been given to Employee
after such notice to either cure the same or to meet with the Board, with his
attorney if so desired by Employee, and following which the Board reaffirms that
Employee has been terminated for Cause as of the date set forth in the final
notice to Employee.
     “Certification Date” means a date following the end of the Performance
Period, which shall occur no later than ten (10) calendar days after the Form
10-K is filed for the fiscal year ending December 31, 2012 for the Company or
Peer Company, as applicable, with the Securities and Exchange Commission, on
which Certification Date the Committee shall determine the Company Growth Rate
and the Peer Group Growth Rate and certify, in writing, (i) whether and to what
extent the Company Growth Rate had been achieved in relation to the Peer Group
Growth Rate for the Performance Period, and (ii) the number of Restricted
Shares, if any, that became vested in accordance with Section 3 of the Agreement
solely as the result of achievement of the designated performance goal.
     “Company Growth Rate” means the Growth Rate of the Company for the
Performance Period.

A-1



--------------------------------------------------------------------------------



 



     “Cumulative Effect of Accounting Change” means an adjustment, either
positive or negative, to the opening balance of stockholders’ equity based on
(i) the retrospective adjustment of the financial statements to either adopt a
new accounting standard or to revise the application of an accounting standard,
or (ii) the restatement of previously issued financial statements, all as
disclosed in the audited consolidated financial statements of the Company or the
Peer Company, as applicable, with all such determinations being made in
accordance with GAAP.
     “Disability” means the inability of Employee to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months. Employee shall be
considered to have a Disability for purposes of this Agreement (i) if he is
determined to be totally disabled by the Social Security Administration or
(ii) if he is determined to be disabled under the Company’s long-term disability
plan in which Employee participates and if such plan defines “disability” in a
manner that is consistent with the immediately preceding sentence.
     “GAAP” means then-current “generally accepted accounting principles” as
promulgated by the Financial Accounting Standards Board.
     “Good Reason” means any of the following (without Employee’s express
written consent):

  (i)   A material diminution in Employee’s authority, duties or
responsibilities;     (ii)   A material diminution in Employee’s Base Salary (as
defined in Employee’s then-current employment agreement with the Company);    
(iii)   A relocation of the Company’s principal executive offices, or Employee’s
relocation to any place other than the principal executive offices, exceeding a
distance of fifty (50) miles from the Company’s current executive office located
in Houston, Texas, except for reasonably required travel by Employee on the
Company’s business;     (iv)   Any material breach by the Company of any
provision of his then-current employment agreement with the Company; or     (v)
  The termination or replacement of Employee as CEO of the Company, including
after a Change of Control.

     However, Good Reason shall exist with respect to a matter specified above
only if such matter is not corrected by the Company within thirty (30) days
after the Company’s receipt of written notice of such matter from Employee. Any
such notice from Employee must be provided within thirty (30) days after the
initial existence of the specified event. In no event shall a termination of
employment by Employee occurring more than ninety (90) days following the
initial date of an event described above be a termination for Good Reason due to
such event.
     “Growth Rate” means the compound annual growth rate of Book Value during
the Performance Period, determined as follows: [((the Book Value at the end of
the Performance Period, divided by the Book Value at the beginning of the
Performance Period), raised to the power of one (1) divided by the number of
whole years in the Performance Period (i.e., one-third

A-2



--------------------------------------------------------------------------------



 



(1/3)), minus one (1)), multiplied by one hundred percent (100%)]. For
illustrative purposes, assuming that the Book Value at the beginning of the
Performance Period is $27.00 per share and at the end of the Performance Period
is $42.00 per share, then the Growth Rate is [(($42.00 / $27.00) ^ (1/3) — 1) x
100%] = 15.87%. However, if the Book Value at the end of the Performance Period
is $35.00 per share, then the Growth Rate is [(($35.00 / $27.00) ^ (1/3) — 1) x
100%] = 9.04%. The Growth Rate targets are deemed to be objective performance
goals under Code Section 162(m) for purposes of both the Plan and this
Agreement. The Growth Rate of the Company and each Peer Company shall be
determined by using only the audited GAAP consolidated financial statements as
most recently reported by the Company or Peer Company, as applicable, on its
Form 10-K that is filed with the Securities and Exchange Commission.
     “Parties” means, collectively, the Company and the Employee. (“Party” means
either the Company or the Employee).
     “Peer Company” means each of the following companies in the insurance
industry:

  (i)   The Travelers Companies, Inc. (TRV);     (ii)   American Financial Group
Inc. (AFG);     (iii)   Argo Group International Holdings, Ltd. (AGII);     (iv)
  The Chubb Corporation (CB);     (v)   Markel Corp. (MLK);     (vi)   W.R.
Berkley Corporation (WRB);     (vii)   Navigators Group, Inc. (NAVG);     (viii)
  RLI Corp. (RLI); and     (ix)   Old Republic International Corp. (ORI).

No additional companies may be added as a Peer Company during the Performance
Period (including a non-Peer Company that may acquire a Peer Company). The
Company is not a Peer Company.
     “Peer Group Growth Rate” means the median value of the Growth Rate for each
of the Peer Companies for the Performance Period, which shall be determined
based on the following factors: the calculation of the Growth Rate for each
included Peer Company; the ranking of the Growth Rates of the Peer Companies
from highest to lowest; and the selection of the Growth Rate of the Peer Company
that ranks as the middle value within the Peer Group, if there is an odd number
of Peer Companies in the Peer Group. If there is an even number of Peer
Companies in the Peer Group, the median value is calculated as the sum of the
Growth Rates for the two middle Peer Companies divided by two. For example, if
there are eight Peer Companies, the median represents the Growth Rate of the
fourth and fifth ranked Peer Companies divided by two. When calculating the Peer
Group Growth Rate for the Performance Period, a Peer Company (and the Growth
Rate of such Peer Company) will or will not be included in calculating the
aggregate Peer Group Growth Rate, as follows: (i) if a Peer Company merges with
or acquires

A-3



--------------------------------------------------------------------------------



 



another Peer Company, only the successor or surviving entity following such
merger or acquisition shall be included as a Peer Company; (ii) if a Peer
Company merges with or is acquired by a person or entity that is not a Peer
Company, the Peer Company shall not be included unless the Peer Company is the
successor or surviving entity; and (iii) if the Peer Company has a liquidation
or dissolution of its entire business during the Performance Period, such Peer
Company shall not be included.
     “Performance Period” means the three (3) year performance period beginning
on January 1, 2010 and ending on December 31, 2012. The Growth Rate is
determined based on the entire 3-year Performance Period.
     “Performance Vesting Date” means (i) May 31, 2013, provided that the
Certification Date shall have occurred on or prior to such date; or (ii) the
Certification Date, if later.

A-4